Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 6, 2020

                                    No. 04-19-00708-CR

                                    Imelda BARRERA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                            Trial Court No. 18-06-11255-CRSI
                      Honorable Federico Hinojosa, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on May 6, 2020.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court